Agenda
Mr David Martin's flight has been delayed. I would therefore ask the House to agree that his report on changes to the Rules of Procedure, which is very important for us, should be taken as the last item this evening. This is a change to the order of business rather than to the content of our session. It would be great if we could agree to this change because the rapporteur should be present during the debate.
As this is formally a change to the agenda, I am obliged to request the agreement of the House, and I hope that this agreement will be forthcoming.
(Parliament accepted the proposal)